        Case 1:19-cv-01549-DAD-JLT Document 51 Filed 08/25/21 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   BRIDGETTE MORTON,                                    Case No.: 1:19-CV-01549 DAD JLT

12                  Plaintiffs,                           ORDER AFTER NOTICE OF SETTLEMENT
             v.                                           (Doc. 50)
13
14   TRINITY SERVICES GROUP, INC., et al.,

15                  Defendants.

16
17           The parties report that they have settled the matter and indicate they will seek dismissal of

18   the action soon. (Doc. 50 at 2) Thus, the Court ORDERS:

19           1.     The stipulation to dismiss the action SHALL be filed no later than October 12,

20   2020;

21           2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court

23   imposing sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:     August 25, 2021                               _ /s/ Jennifer L. Thurston
27                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

28
